Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 1 of 21

i
nef mp sy !
Pahoa dl foe Gy i |

Ra Se pe pee \
: i Furr akl bo kode !

“Alaked: States DSMMOE Court
South an DISES ct of Now Mi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ ee eee, me CO Pg en .
(Canta EMEGIE... lk wQ0o0e

write the full name of each plaintiff.
{Include case number if one has been

assigned)
-agrainet- Sixthon EY DF D

———- COMPLAINT
plied AAG 02. (LES. OM by AULD a Do you want a jury trial?
Wl fe FE hel? G- [LE LE ee, IOlE/VOE pee oa No

On Lf CE. OPEL Mfc Heeb [HOU GA | 2. af
— ao ao ,. ;

(Cex bY LEM | Led CLO Loy LD fylhe MEDIC phe Cmphie,
Write the full name of each defendant. If you need Pa o
space, please write “see attached” In ib 1
attach an additional sheet of paper ¥
names. The names listed above m
contained in Section IL, LZ. mf,

MED OWO UGH, SH
EL / MM EE CHE CA’ Zz, s)
SHIELOH DD 268

 

 

 

   
   
 
  
 

 

OVI ood fe oe OA
LO sy! Oe OF =f CEE J
4G |); Plo MiLb ke Po see

so ;
|

NOTICE ae

 

‘The public can access electronic court files, For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
hirth date; the fullname of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor's initials; and the last four digits of a financial account number,
See Federal Rule of Civil Procedure 5.2.

semetpel, MI Chae’ Hen ELLY; SU/El dD #012 by
petective DEREICK M0 Fer, Sh ELD HE? ICE “s
ee yg meee rey MEd ICAL tech sl Cina Hy
volt Dok EME CEM, JNED ft | 2
hott! CENICAL PeonX Hos Pn, ATE. HERLTH py,
03 PitedsCoelorAtien; gofy doe boctare
Bd geek, fp SCHERE AD; pot bee wueses
at } os ‘ a SINE e. f- ) f ] 7
Tb bb, opr Dee OCDERL F 44 Ai\C nye wD L/P,
4 ouRdle QEA~ prekre ia Fewele pe Car mich
Jeera ThONAS, POT, KAR EM CASTRO. ™ TELM)

 

 

 

 
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 2 of 21

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Gerierally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, acase arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. Ina diversity case, no defendant may
be a citizen of the same State as any plaintiff,

What is the basis for federal-court jurisdiction in your case?
‘Y Federal Question.
<I] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. Ifyouchecked Diversity of Citizenship
1, Citizenship of the parties

Of what State is each party a citizen?

   

The plaintiff, . isa citizely of the State of
(Plaintiff's name)

 

 

 

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

 

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff,

Page 2
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 3 of 21

if the defendant Is an individual:

The defendant, is a citizen of the State of
(Defendant's name)

 

 

ot, ifnot lawfully admitted for permanent residence tn the United States, a citizen or
subject of the foreign state of

 

if the defendant ts a corporation:
The defendant, , is incorporated under the laws of

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

ff more than one defendant Is named In the complaint, attach additional pages providing
Information for each additional defendant.

WW. PARTIES

“ A, Plaintiff Information
provide the following information for each plaintiff named In the complaint. Attach additional

pages if needed,
“ o “A £
Ie aoMiew tsi ple ME PLL

 

 

 

 

 

 

 

 

 

 

 

First Name Middle initial Last Name
s026 <opwl/ TEctace, npeHs fF Blaen\
Street Address
ALES LES. /o yéa- 5357
¢ county, State zip Code
ZA V(50 6-6] Doge LO fe
Télephone Number Email Address (if available)

Page 3
B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served, If the
correct information is not provided, It could delay or prevent service of the complaint on the
defendant. Make sure that the defendants {sted below are the same as those listed in the
caption. Attach additional pages if needed,

Defendant 1; AL 1C ip (C6 lo [fe Sar’

First Name Last Name

2 -O cf Ae WOKEKE. ie

Current Job Title (or other identifying information)

NEW frit PLE 6 BY Te face coluvbin uU“tk

Curreht Work Address (or other address where defendant may bg served)

MeEpicak Ch pALIEC 6A 2M OEE SLMS YS

 

 

 

 

County, City State Zip Code [OO WA
thy
Defendant 2: WL FILED VE L Ef.
First Name Last Name

NEW fokK PEs BYTE LAL Colu lb lic MWif

Currént Job Title (6r other identif¥ing information)

ME Dew eewee 6 a2. (EET ST WC, MAS

Current Work Address (or other address where defendant may be served) | O 0 BQ

 

 

county, City State . Zip Code
Defendant 3: Sohn Doe Dalve O Roe vs [ ~ (2
First Name . Last Name

poblae opelanes
CyrreAt Job Title (or other Identifying in ormation ir .
som ECINCT BYSO (VESBeIDEE RUEMHE

urrent Work Address {or other address where defendant may be served)
OA fb ALE C MBE LOPE B- EO 0G

County, City” ‘State “Zip Code f

Page 4
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 5 of 21

Defendant 4: lV av Poke Presbyterian ~C dluinbin Chavon by Whedicl Ct eul?

First Name " cast Name

 

See attached for Current Job Title (or other identifying informatian

)
additional defendants. 62.2 Z/ Ms Be Vp L Tk Valk, LEW Lock

Current Work Address (or other address where defendant may Be served)

/00B a

County, City State Zip Code
IU. STATEMENT OF CLAIM
Place(s) of occurrence: 20aF 6-2, P ULI E BRACE ppe#ef Bean
ATE wf (0 62» (polS))Frd WELW, E56 4
Date(s) of occurrence: SE OC fo TH, p10 ke (0.00 Jo Luizedey te
racts: 2 =[~ VT67Te QOls yr apr 0% (UY TEEY VSS
State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and what each defendant personally cid or failed to do that harmed you. Attach
additional pages If needed.

LEM SE SEE fT aL IED i

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 6 of 21

a

 

 

 

 

 

 

 

 

 

INJURIES:

if you were Inju
treatment, If any, you required and rocalved, °

Lula ublas Te: UGE leh Rasy the Backs Teele Te
Keele Feo. Me peas lie. Detinlh Le. Lhe

pediaicadleaals Ag 7 S “2 Myple, ®
CMG € Lenades ALBEE Wag paded au i

Stig bf. sty adpant- te Eke pO AZ.

Theo OT oes BY Po ee Ofge
1, REO eas GhA Me Dae |
stato biatly Got ot “ned PIP feed (> feck(é. (mth ab slytror ne
oA ULAAL Tsu b exipr ey) nate at o OAs,
ti i» COA tide Oh Hepp. Got td C2. anata

ured as a result of these actions, descrlbe your Injuries and what medical

 

    
   

 

 

 

a

 

 

 

 

  
 

 

 

l Li 2 Kel by e
4 OY ; lg Dae tM} en. C Lal Congo
6

Da. sada fe 42 Gy Pal, Babe; 5;

Page 6
V, PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

Lagree to notify the Clerk's Office in writing of any ghanges to my mailing address. |
understand that my failure to keep a current addres’ on file,with the Clerk's Office may
result in the dismissal of my case. ° ,

Each Plaintiff must sign and date the complaint. httadh pdditionbl pages If necessary. If seeking to
proceed without prepayment of fees, each sdaiptiff mustalso submit an JFP application.

olet{aole Magner J Pleyar

Plaintiff's Signature

ADpted —
( é
f MOA FS/PRe ME AIP

 

 

 

 

 

First Name Middle Initial - Last Name oh
PJo Bos 279 KegsbEIB CE, Ble WX,
/Street Address 7 . a /
DAVE pis MES LO¢b 2
County, ity , state Zip Code
(6¥6) 06 - | I$ AO AE
Telephone Number Email Address (if available)

[have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
a Yes [INo

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 8 of 21

5, New York City

6, Detective Dominick MeDonagh, Shield No. 05598
Emergency Services Unit 04, 3450 Kingsbridge Avenue
Bronx, New York 10463

7, Police Officer Madeline Cruz Shield No, 23911
50th Precinct, 3450 Kingsbridge Avenue
Bronx, New York 10463

8, Police Officer Mildred Rodriguez Shleld No. 25268
Detective Borough Bronx, Simpson Street,
Bronx, New York 10459

9, Sergeant Michael Hennelly, Shield No: 01264
40th Precinct, 3450 Kingsbridge Avenue
Bronx, New York 10463

10, Detective Derrick Moyet, Shield No. 05903
Emergency Services Unit 04, 3450 Kingsbridge Avenuc
Bronx, New York 10463.

11. JOHN DOE BMERGENCY MEDICAL TECHNICIAN #1 and 2

12, North Central Bronx tospital, New York City Health and Hospitals Corporation

3. youn por poctorit, /) C/A frEAE L OPE (? Alem ic Hae L Nyy

t
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 9 of 21

14, Mark A, Schear, MD

ied PERL fs e Ky Yuowp @, L/ RoW
“hi peeXGas4 AKA Louk pge
16, JOHN DOE Orderly #1 yA KA C > lzeR Me

FORCE thomas pat

Statement of Facts:

1, PLAINTIFF is RAMON MEJIA, a 65 old male of Latino and Caribbean Indian
descent, |

2. PLAINTIFF resides a 3025-27 Goodwin Terrace, Apt SF, Bronx NY 10463.

3. On or about, on September 10, 2015, at approximately 9:30 am, PLAINTIFF was
residing in his apartment committing no visible crime. PLAINTIFF was not threatening anyone,
physically attacking anyone, or causing any disturbance of any kind. PLAINTIFF was well
groomed, clothed, and appeared in good physical health.

4, A woman named Ms, ‘ALICIA ROBINSON came to PLAINTIFF’s apartment and
identified herself as a social wotker from Columbia Presbyterian Hospital. Ms, ALICIA
ROBINSON and WILFREDO VELEZ unknown to PLAINTIFF about 6 feet 2 inches in height
knocked on PLAINTIFF’s apar tment door, They asked to inspect PLAINTIFF’s apartment for
housing code violations. PLAIN TIFF invited them in. While they were inside the apartment, Ms.
ALICIA ROBINSON was dismissive of PLAINTIFE’s housing problems. PLAINTIFF told Ms.
ALICIA ROBINSON and her partner to leave and never come back. They left. PLAINTIFF

never threatened Ms. ALICIA ROBINSON or the male escort, PLAINTIFF never yelled at Ms.
‘ Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 10 of 21

ALICIA ROBINSON or the male escort, PLAINTIFF never physically assaulted Ms. ALICIA
ROBINSON or the male escort

5, Upon Plaintiffs information and belief, based on a conversation with Plaintiff's sister
and neighbor, Ms, ALICIA ROBINSON and WILFREDO VELEZ, called the police. Nothing
that they told the police would have justified the police coming to Plaintiff's apartment. Because
Plaintiff had not engaged in any behavior to justify the police coming to the apartment, they

could not have said anyiaing truthtul to the police that Would have justitied the police coming to ~

{
Plaintifi?'s apartment. If she diditell the police something that would have justified them coming

to Plaintiff's apartment, it would have been false,

6. Approximately 15 minutes later, JOHN DOE POLICE OFFICERS #1-12 began
banging on PLAINTIFF’s dooridemanding to talk to PLAINTIFF, They demanded that
PLAINTIFF stand directly behind PLAINTIFF’s closed front door, PLAINTIFF refused,

7, PLAINTIFF heard a loud noise, and then something was used on the outside of the
door to blow the peephole into the apartment, The peephole object ricocheted around the
apartment. An open hole was left where the peephole object was previously.

8, From PLAINTIFF’s vantage point, PLAINTIFF could see red dots on the wall
opposite the door that appeared'to be from a laser sight on a gun,

9, PLAINTIFF asked J OHN DOE POLICE OFFICERS #1-12, who was in charge, JOHN
DOE POLICE OFFICERS #1- tb responded that Dt. McDONOUGH was present and in charge.

10. PLAINTIFF never opened the door, PLAINTIFF never consented to the police
coming into the apartment, PLAINTIFF never threatened anyone. PLAINTIFF never committed

any visible crime while inside his apartment. PLAINTIFF never caused any disturbance of any

1

kind inside his apartment,
j
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 11 of 21

ILA fter approximately one hour of causing a disturbance at PLAINTIFF’s door, JOHN
DOE POLICE OFFICERS HY-12 and Dt, MeDONAGH broke down PLAINTIFF’s door and

entered his apartment in full riot gear without hig consent, without a warrant, without probable

; i
cause, and without exigent circumstances,

12.One of JOHN DOB POLICE OFFICERS #1-12 in full riot gear, who was tall and

large, put. handeufts on PLAINT IFF and then pushed PLAINTIFF out the door. No explanation

was provided to PLANTIFF, ‘Because PLAINTIFF was handoutfed, and had an injured foot,
PLAINTIFF had a hard time going down the stairs. PLAINTIFF was in a great deal of danger
falling down the stairs. :

13. PLAINTIFF was pilshed very roughly by POLICE OFFICER’ MADELINE CRUZ
and MILDRED RODRIGUEZ on his way down the stairs causing PLAINTIFF to stumble and
lose balance, PLAINTIFF asked CRUZ and RODRIGUEZ, to please stop pushing very
roughly. PLAINTIFF continted to stumble as CRUZ and RODRIGUEZ continued to push
PLAINTIFF down the stairs, PLAINTIFF’ right foot was injured while stumbling down the 6
flights of stairs. PLAINTIFF continues to experience pain in that right foot to the present.
When PLAINTIFF tries to put his full weight on the foot PLAINTIFF feels pain,

14,The police officers took PLAINTIFF to an atnbulance outside, Once PLAINTIFF was
placed in to an ambulance JOHN DOB EMERGENCY MEDICAL TECHNICIAN #1 and 2,
transported PLAINTFF to NORTH CRNTRAL BRONX HOSPITAL along with a uniformed
POLICE OFFICER, At the hospital, police were everywhere.

15,At no point prior to anviving at the hospital did PLAINTIFF threaten himself or

another person, At no point during the entirety of this interaction did PLAINTIFF verbally or
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 12 of 21

physically threaten, intimidate, or frighten another person or himself, nor did he attempt to do

$

any of those actions,

16.Once arriving at the:hospital, PLAINTIFF was taken to the Psychiatric Unit on the
13" floor, In that unit, PLAINTIFF was uncuffed, but informed that he was not free to leave,
Once at the hospital, Plaintitnever engaged in any threatening or dangerous behavior directed

at himself or others, Plainttt was well- groomed, appeared physically healthy, at and id appropriately

clothed. PLAINTIFF was favoring his right foot due to the injury on the staircase | in the -
apartment building,

17,The ambulance took PLAINTIFF to North Central Bronx Hospital. Upon entering the
hospital, staff asked PLAINTIFF basic questions that included his name, address and date of
bieth and recorded the information on a computer, PLAINTIFF answered all questions that were
asked, No medical questions were asked of plaintiff, PLAINTIFF was not asked if he was
injured. PLAINTIEF was not asked if he was allergic to anything, PLAINTIFF was not asked
why he was at the hospital, Another stat member asked PLAINTIFF to removo all his property
from his pockets and person dind logged the items on a form by hand, PLAINTIFF was then
taken to the 13"" floor of the fiospital, While moving through the hospital PLAINTIFF noticed
many armed uniformed police officers. PLAINTIFF realized this was not a regular hospital.
Hospital staff told PLAINTIFF to sit in area on the 13" Floor while his room was being
prepared, Despite their failure to perform an independent assessment, the JOHN DOE
DOCTOR #1 ordered PLAINTIFF forcibly hospitalized, PLAINTIFF was not free to leave.

18. PLAINTIFF saw the doors had code systems on them that employees entered to leave

and enter areas,
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 13 of 21

19. PLAINTIFF was afiaid to try and leave, and was involuntarily committed and
imprisoned at the hospital. At no point prior to being involuntarily committed did he threaten
himself or another person, Atino point did PLAINTIFF verbally or physically threaten,
intimidate, or frighten anothet person, nor did he attempt to do any of those actions,

20, PLAINTIPP remained at the hospital from September 10, 2015 until September 16,

2015, PLAINTI PEN was as forcibly hospitalized for a total of G days and a few houxs,

21. Not long after arrival, Dr. MARK A, SCHBAR ordered that PLAINTIFF be -
medicated, De, MARK. A. SCHEAR did not perform an independent evaluation. No hospital
staff performed a medical evaluation of PLAINTIFF, PLAINTIFF did not consent to talcing the
medication, The medication that was forcibly injected into PLAINTIFF was Risperdal, Despite
PLAINTIFF'S stated objection to taking the medication, he was held down by JOHN DOR
POLICE OFFICER #1-12, J OHN DOB NURSE #1 and other hospital staff, A nurse forcibly
insect a needle into PLAINTIFF’s arm and pushed a plunger connected to that needle,
infecting Risper dal, a medication, into PLAINTIFF's body over PLAINTIFF's objection,

22,.Every time PLAINTIFF passed by the attending nurses station, he asked to be teleased
from the hospital, That request was denied, PLAINTIFF passed by the attending nurses station
multiple times a day. PLAINTIFF was told that only the in house psychologist was authorized
to release him or Dr, MARK A, SCHEAR. PLAINTIFF was not told of any other way to be
released from the hospital,

23, While in the hospital, JOHN DOE ORDERLY #1 would regularly tell PLAINTIFF
that he had to take pills presotibed by Dr, MARK A. SCHEAR, PLAINTIFF was not given the
option to refuse to take the medication, and he was forced to take it, JOHN DOE NURSE # 5

would tell PLAINTIFF that ifthe did not take the pills she would report it to her supervisor and
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 14 of 21

the supervisor would send the Male and Pemale Nurses to return and physically force
PLAINTIFF to take the pills,

24, On September 16, 2015, PLAINTIFE was released from the hospital to the care of his
two sisters Sandra Mejia and Marina Mejia,

25, At no point while SLAINTIFF was at the hospital did he threaten himself or another
person, At no point during the entirety of this interaction did PLAINTIFF verbally or physically
threaten, intimidate, or frighten another person, nor did he attempt to do any of those actions. At
no point did PLAINTIFF threaten or engage in self-harm, PLAINTIFF was always well-
groomed and while at the hospital, At no peini-did Plaintiff consent to being in the hospital.

26, From September 10, 2015 until September 16, 2015. PLAINTIFF was never an
imminent danger to himself or others. Bven if he was a danger to himself or others, forced
hospitalization would not have been the least restrictive alternative for dealing with
PLAINTIFF’s condition.

27.The entirety of PLAINTIREs forced hospitalization, forced medication through
necdles and pills, and invasive testing (bload draws), lacked any medical or safety justification,
PLAINTIFF had never been forcibly hospitalized or voluntarily hospitalized for mental health
treatment prior to this occurrence,

28,.PLAINTIFF is disabled, PLANTIEF’s disabllity is due to an injury on the job when

employed by the New York Transit Authority,
29, PLAINTIFF filed aitimely notice of claim with the New York City Comptroller’s

Office.
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 15 of 21

/TD D (Ci On wb L- Fucts

==)
(Lah Age. / Aa Th ft pee or hog
MY. D poof hansth Wh oli pg th
we 4 Bout, DOZEX (mob/Le CCl s/s)
emus (vw the eft ,
In The Blonpppihege? they we Vt Ly Abe

MLO AL, fe D '
CIC {sls SEI Vice ; PUbEMS,

Ob sis ri 1M Tab Meek fh: MOB tLe

ERA Ss MY ODE
Web ote Lo cmt / ait fatty
GOV /s Z
AC |

Le “ y—
Mob (LE CIC s om Cope
WCCE SS Ep OM May (37% DO/P

(Les rrp C ‘The 4
cue . TO sy Tt 176 x rantpte oe lee
ct ~ (EMC IES Which MERU S +h, Tens
ede To slug Toes Tart ARE wet
(Fe th Le an ewlKge 0 Polen Tig lLy
V1 LET Sltun Tees tha PDE May
[MME Me Les Porses.C[s(s sete
ME Tal (CEKL th MYC DELO OF Me
! -f. [o~ “ f ERLTA i .
Loce fe p of: ET pay w hel AL ALENT eh

ir :
EX LTA HEKe 0fles/Mhs Is ~Eeme tee we Te oh
cee vice CaF 2 bl Eleven OM MEY 13TH 2018). Nes
Case 1:16-cv-09706-LJL Document 154 ‘Filed 10/29/18 Page 16 of 21

These fF
= EAM / iP f-
LG Hour, 0 PALS FES Pow? W (oni

SEE

—

- rye
AMVPIT A Aye p EX BIT 4
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 17 of 21

Prayer for Reltef
30, Wherefore, Plaintif¢ prays that the Court grants such relief as may be appropriate
including injunctive orders ahd damages, and cost as follows:

a, A judgment ditecting Defendants to make Plaintiff whole for the loss of his

property in the,amount of dollars,

 

b, A judgment dilecting Defendants to make Plaintiff whole with compensatory
damages for mental anguish, loss of dignity, humiliation, harm to reputation, and
pain and suffering, emotional trauma, and denial of civil rights in the amount of

7) (0 ODO... dollars,
c A judgment awarding Plaintiff punitive damages.
d, An award of pig udgment interest, costs, and attorneys’ fees,

31.Such other relief that the court may deem just and proper.
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 18 of 21

Crisis Emergency Sérvices Page 1 of |

Menu

EXHlb/T 2

    

~ Health |

Search
Health TopicsNeighborhood HealthEmergency PrepPublications

Crisis Services/Mental Health

* NYC Well
* Mobile Crisis Teams
* Child & Adolescent Mental Health Emergency/Crisis Services

A "crisis" situation is one that requires prompt attention, but is not immediately life threatening.
That is, a "crisis" occurrence is one that can be improved or resolved by a visit from a mobile
crisis team, who generally responds within 48 hours, or by telephone counseling and referral
by NYC Well, the Health Department's 24 hour information and referral hotline operated by the
Mental Health Association of New York City, Inc.

1-888-NYC-WELL. (1-888-692-9355) is a free, confidential help line for New York City
residents. You can call 24 hours per day/7 days a week. The staff of trained mental health
professionals help callers find mental health and substance abuse services. NYC Well is
multilingual and multicultural:

* 1-888-NYC-WELL (1-888-692-9355)
* 1-888-692-9355 (Espafiol)

* 1-888-692-9355 (FP3z)

* 711 (TTY for hearing impaired)

You can also text WELL to 65173 or go to NYC Well, an online resource for individuals,
families and agencies in need of help and information.

Emergencies

"Emergencies" are life threatening, or potentially violent, situations that demand immediate
response. In such instances, the public should summon police by calling "911."

Additional Resources

The SAMHSA Behavioral Health Treatment Services Locator is an on-line source of
information for persons seeking treatment facilities in the United States or U.S. Territories for
mental health and/or substance abuse/addiction problems.

https://www1 .nyc.gov/site/doh/health/health-topics/crisis-emergency-services.page 9/10/2018
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 19 of 21
Crisis Emergency services MI6bite erisis_ lteams: Page | of 2

Menu

Ex ti bit &

 
   

Health

Search
Health TopicsNeighborhood HealthEmergency PrepPublications

Crisis Services/Mental Health: Mobile Crisis Teams

¢ Crisis Services/Mental Health Main Page
* NYC Well
* Child & Adolescent Mental Health Emergency/Crisis Services

A mobile crisis team is a group of health professionals, such as nurses, social workers and
psychiatrists, who can provide mental health services, primarily in people's homes.

There are about two dozen teams in the city, and they are available in the Bronx, Brooklyn,
Manhattan and Queens.

Request a Team

You can request help from a mobile crisis team if you are concerned about a family member,
friend, or acquaintance who is experiencing (or at risk of) a psychological crisis. You can also
request a team for yourself. To request a team, call NYC Well at (888) NYC-WELL (888-692-

9355),
Services Provided

Mobile crisis teams can provide mental health engagement, intervention and follow-up support
to help overcome resistance to treatment. Depending on what a person is willing to accept, the
teams may offer a range of services, including:

« Assessment
* Crisis intervention

* Supportive counseling
* Information and referrals, including to community-based mental health services

Transport to Psychiatric Emergency Room

If a mobile crisis team determines that a person in criss needs further psychiatric or medical
assessment, they can transport that person to a hospital psychiatric emergency room.

https://www IL .nyc. gov/site/doh/health/health-topics/crisis-emergency-services-mobile-crisi. . 9/10/2018
Case 1:16-cv-09706-LJL Document 154 Filed 10/29/18 Page 20 of 21
Crisis Emergerity Services ivropnie Crisis | cams- ge 2 of 2

Mobile crisis teams may direct police to take a person to an emergency room against their will
only if they have a mental illness (or the apparenace of mental illness) and are a danger to
themselves or others. This is in accordance with NYS Mental Hygiene Law.

https://www1.nyc.gov/site/doh/health/health-topics/crisis-emergency-services-mobile-crisi... 9/10/2018
 

 
